 



Exhibit 10.3
QUICKSILVER RESOURCES INC.
Description of 2007 Cash Bonus
     On March 19, 2007, the Compensation Committee of Quicksilver Resources Inc.
approved payment of a one-time cash bonus, as part of fiscal 2007 compensation,
to certain employees, including Quicksilver’s principal executive officer,
principal financial officer and each other individual who is listed as a named
executive officer in Quicksilver’s proxy statement for its 2006 annual meeting.
The amount of the cash bonus for each of these individuals is set forth below
opposite the individual’s name.

                  Amount of Name   Position   Bonus Thomas F. Darden   Chairman
of the Board   $110,000 Glenn Darden   President and Chief Executive Officer  
$110,000 Jeff Cook   Executive Vice President — Operations   $  50,000 Philip W.
Cook   Senior Vice President —
Chief Financial Officer   $  70,000 John C. Cirone   Senior Vice President,
General Counsel
and Secretary   $  50,000 William S. Buckler   Vice President — U.S. Operations
  $  50,000

 